Citation Nr: 0633125	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-08 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
rotator cuff damage as secondary to right shoulder sprain 
with impingement.

2.  Entitlement to service connection for right hip 
osteoarthritis as secondary to service-connected bilateral 
knee disorder.

3.  Entitlement to service connection for left hip 
osteoarthritis as secondary to service-connected bilateral 
knee disorder.

4.  Entitlement to service connection for lumbar spine 
osteoarthritis as secondary to service-connected bilateral 
knee disorder.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected right shoulder sprain with impingement 
syndrome.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee internal derangement and 
arthrotomy.  

7.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee patellofemoral syndrome with 
arthralgia.

8.  Entitlement to a compensable rating for cervical spine 
fibrositis.  

9.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a special 
processing unit at the Regional Office (RO) in Cleveland, 
Ohio, of the Department of Veterans Affairs (VA), that 
continued a 30 percent evaluation for right shoulder sprain, 
a 20 percent evaluation for arthrotomy of the right knee, a 
10 percent evaluation for arthralgia of the left knee, a zero 
percent (noncompensable) evaluation for fibrositis of the 
cervical spine and denied entitlement to a TDIU.  

This matter also arises from a rating decision in September 
2003 by the RO in St. Paul, Minnesota that denied entitlement 
to service connection for rotator cuff damage of the left 
shoulder, osteoarthritis of the left hip, osteoarthritis of 
the right hip, and osteoarthritis of the lumbar spine.   

The veteran has changed addresses several times while the 
appeal has been pending and presently, jurisdiction of the 
appeal is at the RO in St. Petersburg, Florida.  

During the course of the appeal, in a July 2005 rating 
decision the RO in St. Paul, Minnesota, assigned a 20 percent 
evaluation for patellofemoral syndrome with arthralgia of the 
left knee effective from August 23, 2001.  As this evaluation 
is less than the maximum available rating, the issue remained 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2006 the veteran withdrew his request for a travel 
board hearing before a member of the Board and requested that 
his file be forwarded to the Board for a decision to be made.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2006).

The veteran presented testimony at a personal hearing in 
March 2003 before a Decision Review Officer at the RO in St. 
Petersburg, Florida.  A copy of the hearing transcript was 
attached to the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that left shoulder rotator 
cuff damage, right hip osteoarthritis, left hip 
osteoarthritis, or lumbar spine osteoarthritis, either had 
onset in service or preexisted service and was permanently 
worsened therein, or that arthritis was diagnosed within one 
year after separation from service, or is etiologically 
related to a service-connected disability.  

2.  The competent and probative medical evidence of record 
does not show that the veteran's service-connected right 
shoulder sprain (major upper extremity) with impingement 
syndrome limits motion of the right arm to 25 degrees from 
the side.

3.  Service connection was granted for arthralgia of the 
bilateral knee.  Proper severance of arthralgia of the right 
knee was not conducted.

4.  The competent and probative medical evidence of record 
does not show that the veteran's service-connected right knee 
internal derangement and residuals of arthrotomy produce 
severe impairment.  

5.  The competent and probative medical evidence of record 
shows that the veteran's right knee has noncompensable 
limitation of motion and x-ray evidence of degenerative joint 
disease.  

6.  The competent and probative medical evidence of record 
shows that the veteran's left knee has noncompensable 
limitation of motion, x-ray evidence of degenerative joint 
disease and subjective complaints of instability.  

7.  The competent and probative medical evidence of record 
does not show a current diagnosis of cervical spine 
fibrositis and shows current symptoms attributed to a 
nonservice connected disability.  

8.  The veteran's service-connected disabilities consist of 
right shoulder sprain with impingement syndrome, evaluated as 
30 percent disabling; depression, not otherwise specified 
associated with right shoulder sprain with impingement 
syndrome, evaluated as 30 percent disabling; internal 
derangement status post arthrotomy of the right knee, 
evaluated as 20 percent disabling; patellofemoral syndrome 
with arthralgia of the left knee, evaluated as 20 percent 
disabling; arthritis of the right knee, assigned a 10 percent 
evaluation in this opinion; and fibrositis of the cervical 
spine, evaluated as noncompensable.  The combined rating for 
these disabilities is 70 percent.  

9.  The competent and probative evidence of record shows that 
the veteran's service connected disabilities limit him from 
performing physical labor but not a sedentary job.  


CONCLUSIONS OF LAW

1.  Left shoulder rotator cuff damage, right hip 
osteoarthritis, left hip osteoarthritis, and lumbar spine 
osteoarthritis, were not incurred in or aggravated by active 
military service; nor are they secondary to a service-
connected disorder; nor may the osteoarthritis claims be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.310(a), 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The criteria for a rating in excess of 30 percent for 
right shoulder sprain with impingement syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45 4.71a, Diagnostic Code (DC) 5201 (2006).

3. Service connection for arthralgia of the right knee is 
restored.  38 C.F.R. § 3.105 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for right knee internal derangement and residuals of 
arthrotomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5257 (2006).

5.  The criteria for a 10 percent rating for arthralgia of 
the right knee now diagnosed as DJD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5010-5260 (2006).

6.  The criteria for an evaluation in excess of 20 percent 
for left knee patellofemoral syndrome with arthralgia are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, DC 5010-5260 (2006).

7.  The criteria for a compensable evaluation for cervical 
spine fibrositis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5021, 5025 
(2006).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, July 2003, 
October 2005, February 2006, and March 2006; rating decisions 
in August 2002, September 2003, and July 2005; statements of 
the case in April 2003 and August 2004; and supplemental 
statements of the case (SSOC) in September 2003, August 2004, 
March 2005, July 2005, October 2005, November 2005, and a 
November 2005 SSOC resent in February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication on 
all issues in a SSOC issued in February 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




II.  Service connection claims

A.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

B.  Entitlement to service connection for left shoulder 
rotator cuff damage, to include as secondary to right 
shoulder sprain with impingement; and for 
right hip, left hip, and lumbar spine osteoarthritis, to 
include as secondary to service-connected bilateral knee 
disorder

The veteran contends that he currently suffers from left 
shoulder rotator cuff damage, secondary to right shoulder 
sprain with impingement and osteoarthritis of the left hip, 
right hip, and lumbar spine, secondary to his service 
connected bilateral knee disorder.  

Although the veteran may have these disabilities currently, 
service medical records are negative for any complaints, 
findings, or diagnoses of these disabilities.  There is no 
incident in service shown to which the current claimed 
disabilities could be linked.  Nor is there medical evidence 
of record that shows arthritis manifested to a compensable 
degree within one year from the date of the veteran's 
separation from service.  

VA outpatient treatment records show treatment for these 
disorders.  This medical evidence, however, does not provide 
a link to service or to symptomatology since service.

Private medical records show that x-rays in November 1998 
revealed a normal left hip and a normal left shoulder.  The 
veteran reported an injury to his left shoulder in October 
1999 after pulling something heavy.  In December 1999, x-rays 
revealed a negative examination of the left shoulder.  A MRI 
of the left shoulder in January 2000 revealed a tear of the 
rotator cuff, moderate arthrosis, and a questionable tear in 
the anterosuperior glenoid labrum.  

At a VA examination of the joints in December 2003 the 
veteran reported that he began to complain of left shoulder 
pain in 1999, and denied an injury to this shoulder.  He 
reported that a MRI showed a rotator cuff tear.  The examiner 
diagnosed left shoulder rotator cuff tear and DJD of the 
lumbar spine and bilateral hips.  The examiner opined that 
the left shoulder condition was not secondary to the right 
shoulder sprain.  His lower back and hips were not secondary 
to his bilateral knee condition.

In October 2005, the claims file was reviewed and a medical 
opinion provided.  The medical reviewer noted that the 
veteran had new onset of multiple joint pains and the work up 
had found seronegative rheumatoid arthritis which was the 
cause of the multiple joint symptoms.  The veteran did have 
underlying DJD of several joints.  The DJD was symmetrical on 
x-rays.  It was difficult to separate the pain complaint from 
the rheumatoid arthritis and the DJD.  The joints with 
swelling and pain were more likely than not related to the 
rheumatoid arthritis.  Additionally, the reviewer noted that 
rheumatoid arthritis generally affected the peripheral joints 
and DJD usually affected the spine.  If the service connected 
condition were causing the DJD it would be due to some 
alteration in gait.  At that time, any alteration in gait was 
more likely than not related to the rheumatoid arthritis.  

The medical reviewer opined that more likely than not the 
left shoulder pain was not related to the service connected 
right shoulder condition or any other service connected 
condition.  The medical reviewer also opined that more likely 
than not the right hip pain, left hip pain, and the lumbar 
spine condition were not related to the service connected 
knee condition or any other service connected condition.  

The medical reviewer further stated that the rheumatoid 
arthritis was clearly a significant contributor to the pain 
and dysfunction and any symptoms due to DJD were secondary to 
the rheumatoid arthritis or a part of a generalized 
symmetrical condition neither of which was associated with 
the service connected disabilities.  Further, the service 
connected disabilities were not an aggravating factor.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his claimed current disorders and active service or 
secondary to service-connected disorders.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
disorders began during service or are linked to a service-
connected disability.  There is no competent medical evidence 
that the claimed disorders have been linked to service or to 
any service-connected disability as asserted by the veteran.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current left shoulder rotator cuff damage, right hip 
osteoarthritis, left hip osteoarthritis, or lumbar spine 
osteoarthritis is the result of an injury or disease in 
service or secondary to a service-connected disability.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  Increased ratings

A.  Pertinent legal criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

B.  Right shoulder sprain with impingement syndrome.

A May 1948 rating decision granted service connection for 
history of sprain of the right shoulder, evaluated as 
noncompensable.  A September 1992 rating decision assigned a 
30 percent disability evaluation effective from December 
1991.  

At a VA examination in July 2002, the veteran related that he 
had injured his right shoulder in service.  He had never had 
surgery but had physical therapy which had not been very 
helpful.  He complained that primarily the back of his 
shoulder hurt with any lifting above his head or pushing or 
pulling.  It was painful for him to sleep on that shoulder.  
He also said that he had shooting pains down both arms into 
his hands.  

Examination of the right shoulder showed no redness, warmth, 
or swelling.  There was some tenderness to palpation with no 
specific tenderness over the bony prominences of the shoulder 
or the muscles of the rotator cuff.  Range of motion was 
flexion to 30 degrees, extension to 30 degrees, and adduction 
to 45 degrees.  The veteran stated that he was unable to 
perform internal and external rotation due to pain in his 
shoulders.  An x-ray in July 2002 revealed a region of 
ossification within the acromioclavicular region superiorly 
which was unchanged since the previous study.  The joint 
spaces were within normal limits.  The impression was no 
significant change from August 1997 without evidence of 
fracture or dislocation.  The assessment was impingement 
syndrome of the right shoulder.

At a rheumatology consultation in February 2003 the examiner 
noted that the veteran hadn't been seen in three years.  He 
complained of severe pains in his hands but could not 
localize where the pain was.  The examiner noted the location 
of the tenderness but did not link the hand pain to the 
veteran's service-connected right shoulder disability.  The 
assessment was generalized osteoarthritis and tendonitis of 
the hands.  

The veteran testified in March 2003 as to his symptoms and 
manifestations of his right shoulder and the effect on his 
daily activities.  He claimed that the pain in his hands was 
due to his right shoulder disability.

At a VA examination in August 2003, the veteran stated that 
he was right handed.  He complained of right shoulder pain 
and shooting pains down from his shoulder into his hands.  
Examination of the right shoulder showed no redness, warmth 
or swelling.  There was slight tenderness along the bony 
processes.  Strength was decreased although the examiner 
noted that it was difficult to do an adequate examination.  
He had flexion to 160 degrees and extension to 45 degrees.  
He had pain with internal and external rotation.  The 
assessment was impingement syndrome of the right shoulder 
with decreased range of motion.  

At a VA examination in December 2003, the veteran complained 
of constant pain in his right shoulder that was worse early 
in the morning.  The shoulder did not swell.  The veteran 
reported that he could barely carry a 20 pound suitcase.  
During a flare-up he could raise his arm to 90 degrees.  
Range of motion findings were right shoulder elevation and 
abduction to 90 degrees, external rotation with pain to 45 
degrees, and internal rotation with pain to 90 degrees.  
Repetitive flexion of the right shoulder would make an 
additional 10 degree decrease in range of motion due to pain.  
X-rays in January 2004 showed moderate degenerative changes 
and post-traumatic change.  

VA outpatient treatment records show that in October 2004 he 
complained of increased stiffness and pain in his shoulders, 
knees, and other joints.  On examination his right shoulder 
was tender, not swollen, and he could not raise his arm above 
his head.  

A MRI in December 2004 revealed tendinosis supraspinatus with 
small articular surface tears.  No full thickness tear of the 
rotator cuff was seen.  Limited evaluation of the glenoid 
labrum saw no gross labral tear.  

The veteran was seen in January 2005 for complaints of right 
shoulder pain.  He had very limited range of motion with 
significant pain.  He had one plus tenderness in the 
bicipital tendon but two plus tenderness in the posterior 
capsule and subacromial bursal area.  The assessment was 
shoulder rotator cuff tendonitis/bursitis.

At a VA examination in April 2005, he reported having 
difficulty lifting anything and noticed a lot of fatigue.  He 
complained of pain and tenderness mostly on the front of the 
shoulder.  He had problems with stiffness and being able to 
do any type of overhead activities.  He related being able to 
actively lift his arm about halfway and then passively with 
his other arm, was able to lift his right arm above his head 
for some short time activity before it fatigued.   

Clinical findings were forward flexion to 110 degrees.  The 
veteran reported he was not able to bring it past that due to 
weakness and limited motion.  Abduction was to 120 degrees.  
He was able to extend his right shoulder to 30 degrees.  
There was no crepitus with motion.  He reported some 
tenderness in the acromioclavicular area of the right 
shoulder.  He was able to internally and externally rotate it 
to 60 degrees.  Sensation was intact to light touch and 
vibration in the upper extremities.  

X-rays revealed minimal degenerative arthrosis of the AC 
joint that was unchanged.  The impression was right shoulder 
impingement syndrome.  The examiner commented that the pain 
and lack of endurance caused an estimated an additional 20-30 
degree loss of motion with flare-ups.

The veteran had an orthopedic consult in February 2005 for 
complaints of pain and limited range of motion.  Clinical 
findings were that the veteran had limited motion of his 
shoulder secondary to pain.  Flexion was to 100 degrees, 
abduction to 45 degrees, exterior rotating with his elbows at 
side to 20 degrees.  His internal rotation was limited to the 
thumb at the greater trochanter.  He demonstrated weakness of 
all the muscles in his upper extremity, particularly his 
rotator cuff muscles, deltoid, and biceps.  The examiner 
noted that an x-ray the previous year showed some arthritic 
changes in the acromioclavicular joint, some early arthritic 
changes of the glenohumeral joint, and a rotator cuff tear.  
The diagnosis was rotator cuff tear, degenerative arthritis, 
and adhesive capsulitis.

He was seen at a VA orthopedic clinic in September 2005 for 
multiple musculoskeletal complaints.  Abduction was from 0 to 
130 degrees with a painful arc from 80 to 110 degrees, 
forward flexion was 0 to 110 degrees, passive equal to 
active.  The assessment was continued impingement symptoms.  

After a thorough review of the record, the Board finds that 
an evaluation in excess of 30 percent for a right shoulder 
disorder is not warranted.  The right shoulder disorder, his 
major upper extremity, currently evaluated as 30 percent 
disabling, has been rated by analogy to limitation of motion 
of the arm under Diagnostic Code 5201.  A 30 percent rating 
is warranted for limitation of motion of the major arm to 
midway between the side and shoulder level.  A 40 percent 
rating requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  With forward elevation (flexion) and abduction, 
range of motion for the arm is from the side of the body 
(zero degrees) to above the head (180 degrees).  The Board 
notes that forward flexion and abduction to 90 degrees 
amounts to "shoulder level" as demonstrated by dotted lines 
at the 90 degree level in Plate I for the diagrams 
illustrating shoulder forward elevation (flexion) and 
shoulder abduction.  38 C.F.R. § 4.71a, Plate I (2005), see 
Mariano v. Principi, 17 Vet. App. 305, 314-315 (2003) 
(illustrating flexion and abduction ranges as 0 to 180 
degrees with 'at shoulder level' shown as 90 degrees).

A 40 percent rating for the service-connected major right 
shoulder disability would be warranted if there was 
limitation of the right arm to 25 degrees from the side.  
That level of limitation is not shown by the evidence of 
record which consistently shows that the veteran's arm is 
capable of movement above 25 degrees from his side.  
38 C.F.R. § 4.71a, DC 5201.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
require consideration of the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating merely for pain.

In this regard, the veteran has complained of right shoulder 
pain.  However, even considering the effects of pain on use 
and during flare-ups, and the other factors addressed in the 
regulations, there is no objective evidence of more than 
characteristic pain on motion of the right shoulder and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  

Although range of motion at the July 2002 examination was 
flexion to 30 degrees extension to 30 degrees and adduction 
to 45 degrees, in August 2003 he had flexion to 160 degrees 
and extension to 45 degrees.  In December 2003, he had right 
shoulder elevation and abduction to 90 degrees.  He also 
reported that during a flare-up he could raise his arm to 90 
degrees.  Although repetitive flexion of the right shoulder 
would make an additional 10 degree decrease in range of 
motion due to pain, this still would not limit the movement 
of his right arm to 25 degrees from the side to warrant a 40 
percent evaluation.  In April 2005, forward flexion was to 
110 degrees and abduction was to 120 degrees, both are higher 
than shoulder level.  The examiner estimated an additional 
loss of motion with flare-ups of 20 to 30 degrees.  Even with 
an additional loss of 30 degrees, the veteran's motion of his 
right arm would not be limited to 25 degrees from the side. 

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected right shoulder 
disability are contemplated in the 30 percent rating assigned 
to the right shoulder.  There is no indication in the record 
that pain, due to disability of the right shoulder, causes 
functional loss greater than that contemplated by the 30 
percent evaluation currently assigned.  Thus the veteran is 
not entitled to an increased rating under DC 5201.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no indication of impairment of the right humerus or 
ankylosis of the right scapulohumeral articulation.  Thus, 
DCs 5200 and 5202 are not for application.  

Consideration has also been given as to whether a separate 
evaluation is warranted for arthritis of the right shoulder.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25; Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  In this case, 
the medical evidence does not support a separate rating for 
arthritis of the right shoulder based on limitation of motion 
of the affected joint.  Significantly, the Board notes that 
pain and limitation of motion have been specifically 
considered in the veteran's evaluation.  Accordingly, the 
Board believes that the 30 percent evaluation assigned 
contemplates these symptoms and any additional separate 
rating for arthritis would constitute pyramiding.  38 C.F.R. 
§ 4.14.

The medical evidence of record does not show that the 
veteran's bilateral hand disorder is a symptom of his 
service-connected right shoulder disorder such that a 
separate evaluation would be warranted.  The medical evidence 
shows the hand pain diagnosed as generalized osteoarthritis 
and tendonitis of the hands but does not link the hand pain 
to the veteran's service-connected right shoulder disability.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right shoulder impairment.  Although the veteran contends 
that his right shoulder impairment interferes with employment 
as a landscaper, there is no indication that his right 
shoulder disorder necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the medical evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and the service-connected right shoulder disability is no 
more than 30 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected right shoulder sprain with impingement 
syndrome, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

C.  Right knee internal derangement and arthrotomy

Service medical records show that the veteran ruptured his 
right medial meniscus in service and had surgery in April 
1944 for excision of a torn right medial meniscus.  Service 
connection was granted for scar of the inner surface of the 
right knee and restriction of flexion in a rating decision in 
January 1946 and evaluated as zero percent disabling 
effective from November 1945.  The veteran appealed the 
rating assigned.  After review of a VA examination report, in 
a June 1946 rating decision the disability was 
recharacterized as analogous to arthralgia of both knees and 
a 10 percent disability evaluation was assigned effective 
from November 1945.  

After review of a VA examination report, the 10 percent 
evaluation was confirmed for arthralgia of both knees in a 
rating decision in May 1948.  In addition, the RO granted 
service connection for healed arthrotomy of the right knee, 
evaluated as noncompensable.  Examination of both knees was 
normal.  There was no relaxation of either knee and a well 
healed operative scar of the right knee.    

After a nationally authorized review and review of a November 
1960 VA examination, the RO assigned a 10 percent disability 
evaluation for residuals of arthrotomy of the right knee in a 
December 1960 rating decision under DC 5257.  Clinical 
findings showed x-ray evidence of minimal spurring of the 
tibial spines of the right knee.  The report showed an 
operative scar 3 inches long over the anterior medial aspect 
of the right knee which was well healed, non tender and non 
adherent.  The diagnosis was scar, arthrotomy, of the right 
knee.  

As no findings were presented of arthralgia of the bilateral 
knee, the evaluation was reduced to zero percent effective in 
November 1960.    

After a VA examination in September 1993, the RO assigned a 
20 percent evaluation for residuals of arthrotomy of the 
right knee effective from August 1991 in a November 1993 
rating decision.  The RO considered the clinical findings as 
moderate impairment under 5299-5257.  The clinical findings 
were that the veteran walked with a limp.  Range of motion 
was from zero to 100 degrees.  There was evidence of surgical 
scars.  There was no effusion or warmth.  There was marked 
joint line tenderness medially, laterally, and posteriorly.  
The anterior and posterior cruciate ligaments and the lateral 
and medial collateral ligaments were intact.  The veteran had 
meniscal pain with flexion and anterior rotation.  There was 
no x-ray evidence of significant degenerative changes.  

At an August 1998 VA orthopedic examination, the impression 
was medial joint space narrowing and mild lateral subluxation 
of the right patella.  

At a VA examination in July 2002 the veteran complained of 
right knee pain with walking and other weightbearing 
activities but not at rest.  He used a knee brace but did not 
use a cane.   The knee was stiff in the morning.  He denied 
swelling, giving out or locking.  Examination of the right 
knee showed a well healed scar over the medial aspect.  There 
was no redness, warmth, or swelling.  There was tenderness to 
palpation over the medial aspect of the knee.  Range of 
motion was 0 to 120 degrees.  The McMurray's test was 
negative.  There was no evidence of ligamentous instability.  
X-rays in July 2002 noted bilateral mild degenerative joint 
disease (DJD) that was not significantly changed since a 
study done in August 1998.  The assessment was internal 
derangement of the right knee, probable meniscal tear, status 
post surgical procedure in the 1940s.  The examiner estimated 
a loss of 20 degrees of range of motion with flare-ups.  

At his hearing in March 2003, the veteran testified that his 
right knee was painful and at times gave way and he had to 
catch himself to prevent a fall.  He described his symptoms 
and the effect on his daily activities.  He indicated that he 
wore a brace.  

At a VA examination in August 2003, he stated that his right 
knee hurt when he walked and ached at rest.  He wore a brace 
on occasion and took Motrin for the pain.  He did not use a 
cane, but on presentation to the examination, he was in a 
wheelchair.  He denied any swelling, giving out or locking.  
He was able to walk without assistance.  He had a slight limp 
favoring his right knee.  He was not able to walk on his toes 
or heels, or do the heel-to-toe walk.  He could squat about 
75 percent of the way and was able to get back up.  His 
patellar reflexes were intact bilaterally.  The examiner was 
unable to elicit ankle jerks.  He had trace edema of the 
legs.  Sensation was intact to monofilament bilaterally.  

Clinical findings of the August 2003 VA examination noted a 
well healed scar over the medial aspect of the right knee.  
There was no redness, warmth or swelling.  There was 
tenderness to palpation over the medial aspect of the knee 
and range of motion was 0 to 120 degrees.  The McMurray's 
test was subjectively positive and there was no evidence of 
ligamentous instability.  The veteran had a slight limp 
favoring his right.  The assessment was internal derangement 
of the right knee, status post arthroscopy during the 
service.  

VA outpatient records show complaints of bilateral knee pain 
and that he wore knee braces. 

At a VA examination in December 2003 the veteran complained 
that his right knee buckled frequently and he wore a brace.  
The pain was worse in the morning.  After walking 
approximately five minutes, he had to sit down to rest.  The 
joint did not swell.  December 2003 clinical findings were 
flexion to 110 degrees with no ligament instability.  With 
repetitive flexion, there was no additional decrease in range 
of motion, no pain, no weakened movement, no fatigue, and no 
lack of endurance.  His gait was normal.  He wore bilateral 
knee supports made of elastic material with metal hinges at 
the sides.  The diagnosis was residuals of right knee 
surgery.  

X-rays in January 2004 showed mild bilateral degenerative 
changes.  The impression was mild DJD.  

A MRI of the right knee in April 2004 did not show any 
significant bony abnormalities.  There were degenerative 
changes on the medial side of the knee with narrowing of the 
medial joint space and mild hypertrophic changes.  Findings 
were suggestive of a subtle horizontal tear.  Other 
supporting structures of the knee appeared to be intact, 
including the collateral ligaments, the cruciate ligaments, 
and the lateral meniscus.  

VA outpatient treatment records show that in October 2004 he 
complained of increased stiffness and pain in his shoulders, 
knees, and other joints.  The examiner observed that he was 
slow to stand, appeared to have pain on standing but was able 
to bear weight and walk slowly.  His right knee was tender at 
the medial section and was not swollen.  

In January 2005, examination of his knees revealed crepitus 
and decreased extension and flexion.  The assessment was 
bilateral knee pain due to osteoarthritis.  When seen for 
follow-up of complaints of pain and stiffness in multiple 
joints in May 2005, his knees were not swollen or tender.  X-
rays in April 2005 revealed moderate-to-severe degenerative 
change in both medial joint compartments, the left knee 
greater than right knee.  The January 2005 examiner thought 
that the veteran's multiple complaints of joint pain were 
likely secondary to seronegative rheumatoid arthritis even 
though the rheumatoid factor was negative.

At a VA examination in April 2005, he walked unassisted to 
and from the examination room.  His knees had never locked up 
and had given out occasionally.  He could not walk very far 
with his knees.  He had a hot spot of a sharp quick pain on 
the inside of his right knee which would get warm.  He had on 
a set of hinged cloth braces which he wore when he did 
activity outside.  

Clinical findings showed a healed 8 centimeter flesh-colored, 
z-shaped scar on the right patella of the medial aspect.  
Range of motion was 0 degrees of extension and flexion to 120 
degrees bilaterally and he had crepitus with motion of the 
right and left knee.  No laxity was noted on examination.  
Slight effusion was noted on the inferior medial aspect of 
the patella, bilaterally.  Lachman's and McMurray's tests 
were negative on the right and left.  Sensation was intact to 
light touch and vibration in the upper and lower extremities.  
The impression was internal derangement of the right knee.  

The examiner commented that the fatigability of the knees 
resulted in an estimated additional 10 degrees loss of motion 
with flare-ups.

He was seen at the orthopedic clinic in September 2005 for 
multiple musculoskeletal complaints.  His gait was normal and 
although walking behind a wheelchair he had been observed 
walking relatively normal in the clinic without short steps.  

After a thorough review of the claims file, the Board finds 
that an evaluation in excess of 20 percent for right knee 
internal derangement and residuals of arthrotomy is not 
warranted under DC 5257; however, a separate 10 percent 
evaluation is warranted under DC 5010-5260.  

The Board notes that the veteran's current 20 percent 
evaluation is under DCs 5010-5260.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another, based upon such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be adequately 
explained.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); Pernorio v. Derwinski, 2 Vet. App. 525, 529 (1992).

Our historical review notes that the veteran had been service 
connected for residuals of right knee arthrotomy and for 
arthralgia of the bilateral knee.  In a November 1993 rating 
decision the RO assigned a 20 percent evaluation for 
residuals of arthrotomy under DCs 5299-5257.  The rating 
decision reflects the zero percent rating for arthralgia of 
the bilateral knee.  Subsequent rating decisions confirmed 
and continued the 20 percent disability and also reflected a 
zero percent rating for bilateral arthralgia of the knee.  In 
a January 1998 rating decision, the RO addressed only a 
rating for left knee arthralgia and confirmed and continued a 
zero percent evaluation for left knee arthralgia.  In a 
November 1998 rating decision the RO assigned a 10 percent 
evaluation for arthralgia of the left knee.  The January 1998 
rating decision did not carry a zero percent evaluation for 
arthralgia of the bilateral knee and neither the January or 
November 1998 rating decision carried a zero percent 
evaluation for right knee arthralgia.  In a rating decision 
in August 2002, the RO continued the 20 percent evaluation 
for residuals of arthrotomy of the right knee; however, the 
diagnostic code shown is 5010-5260.  

As the 20 percent evaluation for the residuals of right knee 
arthrotomy was originally assigned under DC 5257 for 
symptomatology other than limitation of motion which 
continues, the Board finds that the veteran's residuals of 
arthrotomy of the right knee are more appropriately evaluated 
under DC 5257.  

Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent rating.  A 30 
percent rating requires severe impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. 4.71a, DC 
5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Recent medical evidence of record shows that the veteran 
reported that he used a knee brace occasionally but denied 
giving out or locking of his right knee at the July 2002 and 
April 2003 examinations.  In December 2003 he complained that 
his right knee buckled frequently and in April 2005 he 
reported that his knees had never locked but had given out 
occasionally.  At these examinations, there was no evidence 
of ligamentous instability.  Given that multiple examinations 
revealed no indication of instability or subluxation, the 
objective evidence of record does not demonstrate findings to 
warrant a 30 percent rating for impairment of the right knee 
under DC 5257.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VVAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).

The regulations provide that arthritis due to trauma, 
substantiated by X- ray findings, is rated as degenerative 
arthritis.  38 C.F.R. 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. 4.71a, DC 5003 (2006).

Normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2006).

The regulations provide that, for the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. 4.71a, DC 5010 (2006).  Degenerative 
arthritis established by X-ray findings may be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes involved under 38 C.F.R. 4.71a, DC 5003 
(2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

In a rating decision dated in January 1998 and in subsequent 
rating decisions, the RO did not carry forward arthralgia of 
the right knee.  The Board is uncertain of the reason for 
this, whether it was inadvertence, or an attempt at severance 
of service connection.  In any case, since service connection 
was established and not properly severed, therefore service 
connection is in effect for arthralgia of the right knee, now 
more properly characterized as arthritis of the right knee.  
To the extent that action may have constituted a severance of 
service connection, service connection for right knee 
arthralgia is restored.  38 C.F.R. § 3.105 (2006).

The clinical findings at the VA examinations from July 2002 
to April 2005 show full extension and limitation of motion of 
flexion of the right knee to 110 degrees at one examination 
and to 120 degrees at three of four examinations including 
the most recent in April 2005.  Under the criteria for 
limitation of flexion of the leg, this limitation does not 
warrant a compensable rating as limitation of flexion of the 
leg to 60 degrees warrants a zero percent rating.  However, 
when, as in this case, there are x-ray findings of 
degenerative arthritis and the limitation of motion of the 
knee is objectively confirmed by clinical findings and is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5260.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, 
as the veteran has full extension as shown at the four VA 
examinations between July 2002 and April 2005, a separate 
compensable rating for limitation of extension is not 
warranted.  38 C.F.R. § 4.71a, DC 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.
In July 2002, the examiner estimated a loss of 20 degrees of 
range of motion with flare-ups which would limit flexion to 
100 degrees and the examiner in April 2005 estimated an 
additional 10 degrees loss of motion with flare-ups due to 
fatigability, which would limit flexion to approximately 110 
degrees.  However, the additional limitation does not limit 
flexion to 45 degrees as required for a 10 percent 
evaluation.  Although there are complaints of pain, the 
current evaluation contemplates the presence of pain.  Under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.  
Functional limitation beyond that contemplated by the current 
evaluation has not been demonstrated on examination.

The veteran has never been diagnosed with ankylosis of the 
right knee, nor has he complained of an inability to move the 
right knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the left lower 
extremity.  Therefore, DC 5262 does not apply.  

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (2002); see also 38 C.F.R. § 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805) (2003) (the amended rating 
criteria for scars, effective from August 30, 2002).

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar on his right knee.  VA examination reports indicated 
that the veteran had a well-healed flesh colored scar.  
Although the appellant has slight limitation of flexion of 
his right knee, this symptom more recently has not been 
attributed to his scar and a disability evaluation has been 
assigned for limitation of motion.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating for the scar on the appellant's right knee.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee impairment.  Although the veteran contends that 
his right knee impairment interferes with his employment, 
there is no contention or indication that it necessitates 
frequent hospitalization, or that the manifestations 
associated with this disability are unusual or exceptional.  
Thus, the Board will not consider referral for consideration 
of an extraschedular rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and that an increase beyond 20 percent is not warranted for 
the service-connected internal derangement and arthrotomy of 
the right knee pursuant to DC 5257.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There is medical evidence of record, however, which 
demonstrates separate symptomatology of limitation of flexion 
and evidence of arthritis associated with the right knee.  
Accordingly, the Board finds that a separate 10 percent 
disability evaluation is warranted for post-traumatic 
osteoarthritis of the right knee under DC 5010-5260.  

D.  Left knee patellofemoral syndrome with arthralgia

A June 1946 rating decision assigned a 10 percent disability 
evaluation for both knees as analogous to arthralgia 
effective from November 1945.  A December 1960 rating 
decision reduced the evaluation to zero percent.  A November 
1998 rating decision assigned a 10 percent disability 
evaluation for arthralgia of the left knee effective from 
August 1998.

At a VA examination in July 2002 the veteran complained of 
left knee stiffness in the morning and left knee pain with 
walking and other weightbearing activities but not at rest.  
He denied swelling, giving out, or locking.  Examination of 
the left knee showed no redness, warmth, or swelling.  There 
was tenderness to palpation over the medial aspect of the 
knee.  Range of motion was 0 to 120 degrees.  The McMurray's 
test was negative.  There was no evidence of ligamentous 
instability.  He felt discomfort with manipulation of the 
knee.  A July 2002 x-ray revealed mild degenerative joint 
disease, not significantly changed since a study done in 
August 1998.  The assessment was patellofemoral syndrome of 
the left knee, which was likely to be secondary to the injury 
to his right knee.  The examiner estimated a loss of 20 
degrees of range of motion with flare-ups.

At his hearing in March 2003, the veteran testified as to his 
symptoms and indicated that he wore a brace.  He experienced 
pain in his left knee and at times it gave way.  

VA outpatient treatment records show that in March 2003 his 
gait was normal.  In April 2003, he stated that his left knee 
hurt when he walked, was stiff in the morning, and ached all 
the time.  He denied any swelling or giving out.  

At a VA examination in August 2003, the left knee showed no 
redness, warmth, or swelling.  There was tenderness to 
palpation along the medial aspect.  Range of motion was 0 to 
120 degrees.  McMurray's test was negative.  There was no 
evidence of ligamentous instability.  He complained of pain 
with all the manipulations of the knee.  The assessment was 
patellofemoral syndrome of the left knee secondary to the 
injury to his right knee.  

At a VA examination in December 2003 the veteran reported 
that the left knee gave out, did not swell, and he used a 
knee brace.  He related that he had difficulty standing in 
the morning due to stiffness and pain in both knees.  During 
a flare-up he could bend both knees to 90 degrees.  Range of 
motion was flexion to 110 degrees with no ligament 
instability.  Repetitive flexion brought no additional 
decrease in range of motion, no pain, no weakened movement, 
no fatigue or lack of endurance.  The diagnosis was left knee 
arthralgia.

An MRI in April 2004 showed degenerative changes on the 
medial side of the knee joint space.  Joint space was 
narrowed with mild hypertrophic changes.  There was 
considerable degenerative change in the medial portion of the 
medial meniscus and a horizontal tear involving the posterior 
portion of the medial meniscus.  There was a small amount of 
joint effusion on the left knee and a very small left 
popliteal cyst.  Collateral ligaments, the cruciate 
ligaments, and the lateral meniscus looked satisfactory.

VA outpatient treatment records show complaints of and 
treatment for left knee pain due to osteoarthritis.  

At an April 2005 VA examination, the veteran reported that 
his complaints were the same in both knees.  He had a history 
of his knees wanting to give out but he caught them before 
they did.  He reported that his left knee had never locked up 
and gave out occasionally.  His walking was limited due to 
his knees.  Clinical findings were extension to 0 degrees and 
flexion to 120 degrees.  He was wearing a new set of braces 
which he wore when doing activity outside.  There was 
crepitus with motion of the left knee.  No laxity was noted 
on examination.  Slight effusion was noted at the inferior 
medial aspect of the patella.  Lachman's and McMurray's tests 
were negative.  An April 2005 x-ray showed moderate to severe 
degenerative change in the medial joint compartments.  The 
impression was patellofemoral syndrome with arthralgia.  

This appeal commenced when the veteran's left knee was 
evaluated as 10 percent disabling.  The veteran claimed that 
he was worse and, based upon the above evidence, the RO 
agreed and assigned a 20 percent evaluation for 
patellofemoral syndrome with arthralgia of the left knee 
under DCs 5010-5260 based on limitation of motion.  The Board 
notes that previously a 10 percent evaluation was assigned 
under DCs 5099-5257 for other impairment of the knee; in the 
November 1998 rating decision, however, in the August 2002 
rating decision, the RO continued the 10 percent evaluation 
under DCs 5010-5260 for limitation of flexion and in a July 
2005 rating decision the RO increased the evaluation to 20 
percent effective August 23, 2001, under DCs 5010-5260.  

The veteran's left knee arthritis is rated 20 percent based 
on limitation of flexion.  The next higher rating, 30 
percent, would be warranted if there was limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees.  Such limitations are not shown.  Consequently, the 
evidence does not support a grant of a 30 percent rating 
under DC 5260 or DC 5261.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, 
as the veteran has full extension as shown at VA 
examinations, a separate compensable rating for limitation of 
extension is not warranted.  38 C.F.R. § 4.71a, DC 5261.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  Given that examination revealed 
no indication of instability or subluxation, the objective 
evidence of record does not demonstrate findings to warrant a 
separate rating for instability of the left knee under DC 
5257.

The veteran has never been diagnosed with ankylosis of the 
left knee, nor has he complained of an inability to move the 
left knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of the left lower 
extremity.  Therefore, DC 5262 does not apply.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.

In this regard, the veteran has complained of a history of 
left knee pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
left knee and becoming painful on use.  See 38 C.F.R. §§ 
4.40, 4.45.  With regard to establishing loss of function due 
to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left knee disability are contemplated in 
the 20 percent rating assigned to the left knee.  There is no 
indication in the record that pain, due to disability of the 
left knee, causes functional loss greater than that 
contemplated by the 20 percent evaluation currently assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee impairment.  Although the veteran contends that his 
left knee impairment interferes with employment, there is no 
indication that it necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
As noted, the issue now before the Board is whether the 20 
percent rating assigned for the left knee disability should 
be increased to a higher level.  In view of the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claims and that an increase beyond 20 
percent is not warranted for the service-connected 
patellofemoral syndrome with arthralgia of the left knee.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

E.  Cervical spine fibrositis by history.

The veteran seeks a compensable rating for cervical spine 
fibrositis.  (Fibrositis is now termed fibromyalgia).  

At a VA examination in April 1948, the veteran complained of 
a constant painful stiff neck for which he had sought 
treatment.  Examination revealed a normal cervical spine.  
The diagnosis was fibrositis of the cervical area.  Based on 
these findings, a May 1948 rating decision granted service 
connection for fibrositis of the cervical area, which was 
evaluated as noncompensable.  

A discharge summary for a period of hospitalization for 
complaints of pain all over in July 1991 shows that the 
veteran had a cervical spine fusion in 1964 status post a 
motor vehicle accident at work.  He complained of chronic 
pain in his neck.  It was the opinion of the Rheumatology 
Consult Service that the veteran did not have rheumatoid 
arthritis and they doubted fibrositis given the lack of 
multiple trigger points.  It was their feeling that the pain 
was secondary to radiculopathy status post cervical 
laminectomy.  

At a VA examination in September 1992 he complained of a disk 
problem in his neck.  He reported having symptoms of right 
arm tingling in 1964 and x-rays noted degenerative joint 
disease of his spine.  He had a fused disk at that time.  
Since then, the tingling in his arm had disappeared and his 
strength had been normal.  He had difficulty with completely 
looking to the right side and when he turned his head there 
was pain in the back of his neck.  The clinical findings were 
reported.  An x-ray of his cervical spine in September 1992 
revealed degenerative disk disease at C4-5 and C6-7.  No 
other abnormalities were noted.  The impression was a 
probable cervical disk problem that was long standing with a 
history of a fused disk in the past.  He was limited by range 
of motion.  

At a VA examination in September 1996, the veteran related 
that he worked approximately one to two hours a day in 
landscaping work; otherwise he retired in 1975 when he worked 
as a delivery person for a company.  He reported that he 
actually had a cervical injury after his service time in 1964 
while working.  He had a fused C5 in 1964.  The examiner 
noted that the record indicated the veteran had fibrositis in 
the cervical area.  The veteran stated that he actually 
injured his neck after his service time and had difficulty 
rotating his neck laterally from this injury.  The examiner 
opined that this did not seem to be a service-related 
problem.  A September 1996 x-ray of the cervical spine 
revealed some degenerative disk disease of the cervical spine 
at the C4-5 and C6-7 levels.  The cervical spine was 
otherwise normal.  The assessment was that the cervical spine 
condition seemed to be related to nonservice connected injury 
in 1964 when the veteran had a fusion of C5-6.  The examiner 
did not believe any service connection was indicated for this 
injury but noted that cervical x-rays showed degenerative 
changes.  

After a VA examination of joints in January 1997, the VA 
examiner opined that the cervical spine problems were not 
related to service.  At an August 1998 VA examination of the 
joints, the impression was status post cervical discectomy in 
1964 with degenerative disc disease C4-T1.  

At a July 2002 VA examination the veteran related having had 
a work related neck injury in the 1960s.  He underwent neck 
fusion for this as a workers compensation injury.  His neck 
continued to hurt especially with any movement.  Examination 
showed no redness, warmth, or swelling.  There was no 
tenderness to palpation along the cervical spine or the 
paravertebral muscles of the some.  There was some tenderness 
over the left trapezius and rhomboid in the same distribution 
as that noted on the right.  Flexion was to 10 degrees and 
extension to 5 degrees.  Lateral rotation and lateral flexion 
were to 10 degrees bilaterally.  The veteran noted discomfort 
with range of motion maneuvers involving the neck.  

The assessment at the July 2002 VA examination was status 
post posterior cervical fusion secondary to work-related 
injury in the 1960s.  VA x-rays in July 2002 noted the 
prevertebral soft tissues were normal.  The impression was 
degenerative changes with mild encroachment.  

At his hearing in March 2003, the veteran testified that he 
had limited range of motion in his neck and pain.  

At a VA examination in August 2003, he stated that he 
continued to have pain in the part of his neck where the 
fusion was and had limited range of motion.  Examination 
revealed no redness, warmth or swelling.  There was no 
tenderness to palpation to the spine or the paravertebral 
muscles of the spine.  There was some right sided trapezius 
tenderness to palpation.  Range of motion revealed flexion to 
10 degrees and extension to 5 degrees.  Lateral rotation and 
lateral flexion were 20 out of 40 and 20 out of 50.  The 
assessment was status post posterior cervical fusion 
secondary to work-related injury in the 1960s.  

X-rays in January 2004 showed moderate degenerative changes 
and disc space narrowing between C4 and C7.

At a VA examination in December 2003, the veteran stated that 
his neck was stiff and he had difficulty looking at the sides 
while driving.  Clinical findings were of no paraspinal 
muscle spasm or vertebral joint tenderness.  Forward flexion 
was 20 degrees, dorsiflexion to 30 degrees, lateral flexion 
to 10 degrees, bilaterally; right lateral rotation to 20 
degrees and left lateral rotation to 40 degrees.  The 
diagnosis was DJD of the cervical spine.

At a VA examination in April 2005, the range of motion was 
flexion to 40 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
50 degrees, bilaterally.  No muscle spasm was noted.  X-rays 
revealed moderate to severe DDD C4-C7.  The impression was 
cervical spine status post surgery in 1964 with residual scar 
and DDD C4-7.  

After a thorough longitudinal review of the record, the Board 
does not find that a compensable evaluation for cervical 
spine fibrositis by history is warranted.  The Board notes 
that in the August 2002 rating decision, the RO evaluated 
fibrositis of the cervical spine analogous to myositis under 
DC 5021 which is rated on limitation of motion of affected 
parts, as degenerative arthritis.  In the September 2003 
rating decision, the evaluation was considered under DCs 
5399-5323, which evaluates Muscle Group XXIII, muscles of the 
neck.  Injury to Muscle Group XXIII will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and as 
noncompensable where slight. 38 C.F.R. Part 4, Code 5323 
(2006).

The Board notes that fibrositis is now termed fibromyalgia 
and the Rating Schedule as revised in May 1996 provides a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, DC 5025).  The criteria of DC 
5025 provide disability ratings that range from 10 to 40 
percent, dependent upon the frequency and duration of 
exacerbations, based on the whole-body manifestations of the 
disorder, including musculoskeletal pain and tender points, 
fatigue, sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently, 38 C.F.R. §§ 4.40, 
4.45 do not apply.  See 64 Fed. Reg. 32410-32411 (June 17, 
1999).

Although service connection initially was granted for 
cervical spine fibrositis, after a November 1960 VA 
examination which showed no findings of fibrositis, the 
condition was characterized as cervical spine fibrositis by 
history.  Subsequently, the evidence consistently shows that 
the veteran suffered an on-the-job injury to his neck in 1964 
which required fusion of the cervical spine.  After a July 
1991 hospitalization for evaluation of complaints of chronic 
pain in his neck by the VA Rheumatology Consult Service, the 
opinion noted the veteran did not have rheumatoid arthritis 
and fibrositis was doubted.  The neck pain was felt to be 
secondary to radiculopathy status post cervical laminectomy.  
Recent medical evidence shows diagnoses of DJD and DDD, 
however, the medical evidence does not show a current 
diagnosis of fibrositis or fibromyalgia.  Moreover, the 
medical examiners have attributed the veteran's symptoms to 
the on-the-job injury to his neck and cervical fusion in 
1964.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim and that a 
compensable evaluation is not warranted for the service-
connected cervical fibrositis by history.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).
IV. TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his overall condition 
as it is clear that he could not maintain gainful employment.

The veteran filed a claim for a total disability rating in 
April 2002, June 2003 and May 2004.  On his initial claim 
form, he indicated that his knee, legs, shoulders, and hands 
prevented him from securing or following any substantially 
gainful occupation.  He claimed that his disability affected 
full time employment in 1999 and he last worked full time in 
1998 and he became too disabled to work in May 1995.  He 
reported that he had been self-employed as a landscape 
trimmer and worked 20 hours a week from 1967 to 1998.  He had 
completed four years of high school and had not received any 
additional education or training.  

A VA examiner opined in July 2002 that the veteran's various 
orthopedic problems would prevent him from being able to do 
physical labor of any intensity including mild.  However, 
there did not seem to be a contraindication to him performing 
sedentary work.  

At a VA examination in August 2003 the examiner opined that 
the veteran's multiple musculoskeletal problems prohibited 
him from doing any type of strenuous activity such as 
landscaping as he had done in the past.  The examiner further 
opined that it was unlikely that the veteran could obtain a 
position which was sedentary because of his advancing age.  

At a VA examination in December 2003, the veteran reported 
that he had retired from landscaping because of the shoulder 
pain as he could not cut shrubs anymore.  

Multiple lay statements were received from people for whom 
the veteran had done landscaping for many years.  They 
observed that the veteran was unable to perform any yard 
related jobs.  His physical disabilities were obvious and he 
was incapable of doing any of the physical motions required 
for his work.  

Statements were received from physicians regarding the 
veteran's employability.  A VA staff rheumatologist indicated 
that in addition to rheumatoid arthritis, which caused 
multiple joint pains and stiffness, the veteran had a lumbar 
disorder, diabetes mellitus type II, coronary artery disease, 
and depression.  These multiple medical problems combined 
with his advanced age and general frailty made it impossible 
for him to be gainfully employed.  Another VA staff 
rheumatologist wrote that the veteran had chronic pain almost 
in every joint and had great difficulty with physical 
activities and was not in a capacity to work.  A private 
physician wrote that because of the veteran's arthritis he 
had trouble walking and using his arms.  

The Board notes that during the appeal the veteran was 
granted service connection for depression secondary to his 
service-connected orthopedic disabilities.  At a VA 
examination in August 2005, a Global Assessment of 
Functioning (GAF) score of 65 was assigned.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health - 
illness." Diagnostic and Statistical Manual of Mental 
Disorders, American Psychiatric Association, at 32 (4th ed. 
1994) (DSM-IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The 
Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability." 38 C.F.R. § 
4.15.  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

The veteran's service-connected disabilities consist of right 
shoulder sprain with impingement syndrome, evaluated as 30 
percent disabling; depression, not otherwise specified 
associated with right shoulder sprain with impingement 
syndrome, evaluated as 30 percent disabling; internal 
derangement status post arthrotomy of the right knee, 
evaluated as 20 percent disabling; patellofemoral syndrome 
with arthralgia of the left knee, evaluated as 20 percent 
disabling; arthritis of the right knee, assigned a 10 percent 
evaluation in this opinion; and fibrositis of the cervical 
spine, evaluated as noncompensable.  The combined rating for 
these disabilities is 70 percent and, thus, meets the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, meeting the minimum percentage requirements, alone, 
does not provide a sufficient basis for award of a TDIU; as 
indicated above, employability must also be considered.  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

The veteran contends that he has been disabled to work as a 
landscaper or to do physical labor and there is medical 
evidence and lay evidence supporting this contention.  
However, there is a medical opinion that the veteran would be 
able to perform sedentary work.  Although he is now service-
connected for depression, his GAF score indicates mild 
symptoms and generally functioning well and accordingly, 
would not prevent him from employment.  Further, the medical 
opinions also attribute his unemployability to nonservice-
connected disabilities and advancing age.  Although, the 
Board realizes the impact of these conditions, consideration 
may not be given to age or impairment caused by nonservice-
connected disabilities.  There simply is no objective 
evidence that the veteran's service-connected disabilities 
alone prevent him from securing and following substantially 
gainful employment.

While the veteran may believe that his service-connected 
disabilities prevent him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
evidence in this case simply does not support the veteran's 
assertions.

For all the foregoing reasons, the Board must conclude that 
the weight of the competent and persuasive evidence supports 
a finding that the veteran is mentally and physically capable 
of securing and maintaining gainful employment.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for left shoulder rotator 
cuff damage, to include as secondary to right shoulder sprain 
with impingement, is denied.

Entitlement to service connection for right hip 
osteoarthritis, to include as secondary to service-connected 
bilateral knee disorder, is denied.

Entitlement to service connection for left hip 
osteoarthritis, to include as secondary to service-connected 
bilateral knee disorder, is denied.

Entitlement to service connection for lumbar spine 
osteoarthritis, to include as secondary to the service-
connected bilateral knee disorder, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected right shoulder sprain with impingement syndrome is 
denied.

Entitlement to a rating in excess of 20 percent for service-
connected right knee internal derangement and arthrotomy, 
rated pursuant to Diagnostic Code 5257, is denied.  

A separate 10 percent rating for arthritis of the right knee 
is granted pursuant to Diagnostic Code 5260-5010.

Entitlement to a 10 percent rating for arthralgia of the 
right knee now diagnosed as DJD is granted, subject to 
regulatory criteria applicable to payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for service-
connected left knee patellofemoral syndrome with arthralgia 
is denied.

Entitlement to a compensable rating for cervical spine 
fibrositis by history is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


